Case 1:17-cv-02041-RJL Document 153-7 Filed 06/21/21 Page 1 of 8




                Exhibit G
      Case 1:17-cv-02041-RJL Document 153-7 Filed 06/21/21 Page 2 of 8




London




This is to certify that the attached document is, to the best of my knowledge and belief a true,
accurate and complete translation from Russian into English of the attached Declaration of
Lyudmila Nikolayevna Podobedova.

Yours sincerely,




Kasia Niklas
Senior Project Manager
Thursday, 13 May 2021




  London, UK | New York, NY | Washington DC | Houston, TX | San Francisco, CA | Hong Kong
       Case 1:17-cv-02041-RJL Document 153-7 Filed 06/21/21 Page 3 of 8




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                      )
MIKHAIL FRIDMAN, PETR AVEN,           )
AND GERMAN KHAN,                      )
                                      )
                          Plaintiffs, )
                                      )
                                      )
v.                                    ) Civil Action No. 17-2041-RJL
                                      )
                                      )
BEAN LLC a/k/a FUSION GPS, and        )
GLENN SIMPSON,                        )
                                      )
                        Defendants. )
                                      )


            DECLARATION OF LYUDMILA NIKOLAYEVNA PODOBEDOVA

I, Lyudmila Nikolayevna Podobedova, state as follows:

       1.     My name is Lyudmila Nikolayevna Podobedova. I am a resident and citizen of

              Russia. I graduated from Moscow State University in 2001.

       2.     I am a journalist and am specializing in the fuel and energy sector. I work as a

              fuel and energy correspondent for RBC in Moscow.

       3.     I am aware of the so-called Steele Dossier (“Dossier”). I have never read it aside

              from Company Intelligence Report 112 (“CIR 112”).

       4.     I do not know and have never met Christopher Steele.

       5.     I first met Igor Danchenko in 2013. Thereafter, I had no in person contact with

              Mr. Danchenko until 2019, we however occasionally talked about professional

              topics by exchanging messages online and via telephone; in general, he was my

              source for various questions and I also approached him as an analyst.         Mr.

              Danchenko and I met in person a couple of times in 2019.
        Case 1:17-cv-02041-RJL Document 153-7 Filed 06/21/21 Page 4 of 8




       6.      I did not meet with Mr. Danchenko in 2016, however, during 2016 we discussed

               over the telephone issues connected to the Russian oil and gas sector.

       7.      In August 2020, I learned that Mr. Danchenko had potentially identified me to

               U.S. authorities as “Sub-Source 5” for the Dossier. Mr. Danchenko apparently

               said that I had provided him with information that was included in the Dossier.

       8.      Although the FBI memorandum summarizing its interview of Mr. Danchenko

               redacts the names of the individuals whom Mr. Danchenko identified as his sub-

               sources, some of the biographical information concerning his “[sub-]source 5”

               matches my personal biographical details.

       9.      I have also seen media reports publicly naming me as “Sub-Source 5.”

       10.     In contrast to what Mr. Danchenko told U.S. authorities, I was not a “source” for

               the Dossier.      I never provided Mr. Danchenko (or anyone else) with any

               information related to the contents of the Dossier, including CIR 112, Alfa, Mr.

               Fridman, Mr. Aven, or Mr. Khan. My view is that once Mr. Danchenko realized

               that the Dossier was coming under scrutiny, he decided to point at me to make it

               look as if I were involved in the Dossier and thus add credibility to his work.

       11.     I am a native Russian speaker. I can speak and understand English, but not to the

               level where I would be able to make this declaration in English. I make this

               declaration in Russian.




I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



                                                 2
       Case 1:17-cv-02041-RJL Document 153-7 Filed 06/21/21 Page 5 of 8




Executed on May 13, 2021      ________________[signature]___________________
                                    Lyudmila Nikolayevna Podobedova




                                      3
Case 1:17-cv-02041-RJL Document 153-7 Filed 06/21/21 Page 6 of 8
Case 1:17-cv-02041-RJL Document 153-7 Filed 06/21/21 Page 7 of 8
Case 1:17-cv-02041-RJL Document 153-7 Filed 06/21/21 Page 8 of 8
